Name: Commission Regulation (EEC) No 583/82 of 12 March 1982 on the supply of various consignments of cereals and/or rice for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 82 Official Journal of the European Communities No L 70/5 COMMISSION REGULATION (EEC) No 583/82 of 12 March 1982 on the supply of various consignments of cereals and/or rice for non-governmental organizations (NGO) as food aid for non-governmental organizations (NGO) under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 qn the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (% and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 2 695 tonnes of cereals HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (") OJ No L 382, 31 . 12. 1981 , p. 37. 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 281 , 1 . 11 . 1975, p . 89 . nO ? No 106. 30 . 10 . 1962, p. 2553/62. 0 OJ No L 192, 26 . 7. 1980, p . 11 . ( ¢) OJ No L 334, 21 . 11 . 1981 , p. 27.(&lt;) OJ No L 263, 19 . 9 . 1973, p . 1 . No L 70/6 Official Journal of the European Communities 13 . 3 . 82 ANNEX I 1 . Programme : 1981 (reserve) 2. Recipient : NGO (War on Want) 3 . Place or country of destination : Angola 4. Products to be mobilized : common wheat flour 5. Total quantity : 500 tonnes (685 tonnes of cereals) 6 . Number of lots : two (2 x 250 tonnes) 7. Intervention agency responsible for conducting the procedure : AIMA  Azienda di Stato per gli Interventi sui Mercati Agricoli, Via Palestro, 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of die goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5 % minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'FARINHA DE TRIGO / DOM DA COMUNIDADE ECONOMICA EUROPEIA / ACCAO DO WAR ON WANT / DISTRIBUIÃ Ã O GRATUITA AOS REFUGIADOS NAMIBLANOS EM ANGOLA / WOW / LOBITO / followed by : 83601  No 1 83605'  No 2 11 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 25 March 1982 at 12 noon 1 6 . Shipment period : No 1 : 10 to 30 April 1982 No 2 : May 1982 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following docu ­ ments (in Portuguese) :  certificate of origin  phytosanitary certificate  fumigation certificate (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R\ 13. 3 . 82 Official Journal of the European Communities No L 70/7 ANNEX II 1 . Programme : 1981 (reserve) 2. Recipient : NGO (War on want) 3 . Place or country of destination : Angola 4. Product to be mobilized : maize meal 5 . Total quantity : 442 tonnes (850 tonnes of cereals) 6. Number of lots : two  No 1 : 242 tonnes  No 2 : 200 tonnes 7. Intervention agency responsible for conducting the procedure : AIMA  Azienda di Stato per gli interventi sui mercati agricoli, Via Palestra, 81 , I-Roma (telex 613003) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of die goods :  Maize meal (1 1 .02 A V a) 2) :  maize meal of fair and sound merchantable quality, free from abnormal smell and pests  moisture content : 12% maximum  acidity : 0-6 % maximum 10. Packaging :  in new bags (') :  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags (in letters at least 5 cm high) : 'SEMOLA DE MILHO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DO WAR ON WANT / DISTRIBUIÃ Ã O GRATUITA AOS REFUGIADOS NAMIBIANOS EM ANGOLA / WOW / LOBITO / followed by : 83600 (242 tonnes) 83604* (200 tonnes) 1 1 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 25 March 1982 at 12 noon 16. Shipment period : No 1 : 10 to 30 April 1982 No 2 : May 1982 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following docu ­ ments (in Portuguese) :  certificate of origin  phytosanitary certificate  fumigation certificate (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 70/8 Official Journal of the European Communities 13 . 3 . 82 ANNEX III 1 . Programme : 1981 (reserve) 2. Recipient : NGO (War on Want) 3 . Place or country of destination : Angola 4. Product to be mobilized : milled long grain rice 5. Total quantity : 400 tonnes (1 160 tonnes of cereals) 6 . Number of lots : two (2 x 200 tonnes) 7. Intervention agency responsible for conducting the procedure : Ente nazionale Risi, Piazza Pio XI, 1 , I-Milano (telex 26032) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 -5 % maximum  stained grains : 1 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10 . Packaging :  in bags (')  quality of the bags : new jute sacks, 600 g  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : 'ARROZ / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DO WAR ON WANT / DISTRIBUIÃ Ã O GRATUITA AOS REFUGIADOS NAMIBLANOS EM ANGOLA / WOW / LOBITO / followed by : 83602  No 1 83606'  No 2 1 1 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 29 March 1982 at 12 noon 16. Shipment period : No 1 : 15 to 30 April 1982 No 2 : 15 to 31 May 1982 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following docu ­ ments in Portuguese :  certificate of origin  phytosanitary certificate  fumigation certificate (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'.